—

+ WwW N

oOo fe SN HN WN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

]

 

Case 3:19-cv-00270-LRH-CBC Document15 Filed 08/09/19 Page 1 of 14

HOLLEY, DRIGGS, WALCH,

FINE, PUZEY, STEIN & THOMPSON
James W. Puzey, Esq. (NV Bar No. 5745)
Michael Ayers, Esq. (NV Bar No. 10851)
800 South Meadows Parkway, #800
Reno, Nevada 89521

Telephone: 775-851-8700

Facsimile: 775-851-7681

Attorney for High Sierra Holistics, LLC
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

HIGH SIERRA HOLISTICS, LLC, Case No. 3:19-CV-00270-LRH-CBC
Plaintiff,
STIPULATED MOTION AND
v. PROPOSED PROTECTIVE ORDER
THE STATE OF NEVADA, DEPARTMENT | REGARDING CONFIDENTIALITY OF
OF TAXATION, DOES 1-10 and ROE DISCOVERY MATERIAL AND
CORPORATIONS 1-10, INADVERTENT DISCLOSURE ORDER
Defendants.

 

 

Plaintiff, High Sierra Holistics (‘Plaintiff’), and Defendant State of Nevada, Department
of Taxation of (“Defendant” individually and collectively “the Parties”), hereby respectfully move
the Court for entry of a Protective and Inadvertent Disclosure Order. The Parties seek to maintain
the confidentiality of certain documents by governing their handling and to protect documents
subject to the attorney-client privilege or work product doctrine, pursuant to Federal Rules of Civil
Procedure 26(c)(1)(G) and Federal Rules of Evidence 502(d), and in support thereof states as
follows:

The Parties’ proposed order is intended to permit and restrict the exchange of confidential
information and documents during discovery. For example, the Parties seek to protect discoverable
documents and materials relating to items such as (1) the materials, policies and procedures, and
business plans for Plaintiff and other applicants who submitted applications to Defendant (“Other
Applicants”) for a marijuana license, (2) Plaintiff's and other Applicants’ board members, owners
and other persons who submitted personal information, including but not limited to banking and

financial information, in support of Plaintiff's and Other Applicants’ applications for a marijuana

 
oOo eo NN DBD OT fF WY NH =

NH NO NH NH NO NN NO NN NO | —§— | FF F Fe FeO hhc
oN DH AN ke WY NY = Fo Oe NHN DN HH F&F WY NY | O&O

Lease 3:19-cv-00270-LRH-CBC Document 15 Filed 08/09/19 Page 2 of 14

 

 

license, (3) the Parties’ personal and confidential employee information, (4) Defendant’s internal
and confidential security information for its computer systems, and (5) other trade secret
information maintained by the Parties and other Applicants (collectively “Confidential
Information”). The basis for this Motion is several fold: 1) to protect confidential and sensitive
and confidential information as this matter deals with applications for a marijuana license issues,
2) to protect confidential and sensitive personal and/or business information, and 3) to protect
disclosure of trade secrets and other confidential information resulting from Plaintiff's and Other
Applicants’ investment of millions of dollars from the public and/or competitors. Such confidential
and trade secret information is generally not known to competitors and not made available to the
public.

Should the Parties’ or Other Applicants’ confidential information become available to the
public, it would result in a windfall for other businesses involved in providing similar services. In
addition, it would place Plaintiff and Other Applicants at a disadvantage competitively because
they could lose the edge they have over other similar businesses that have not made similar
investments in training, development of systems, and procedures. Moreover, it could lead to fraud
and identity theft because Defendant and Other Applicants’ owners, members and other persons
provided personal financial information, which could lead to this information be used to harm
these persons’ personal interest. Lastly, some of the information may involve Defendant’s
computer systems, including but not limited to information about its network, which could provide
a path for hackers to use this information and compromise Defendant’s computer systems. Public
disclosure of these materials would clearly harm the Parties, Other Applicants and other persons
who provided financial and personal information. That type of knowledge could reasonably

negatively impact all involved.

 
Case 3:19-cv-00270-LRH-CBC Document 15 Filed 08/09/19 Page 3 of 14

In light of the above, the Parties respectfully request the Court enter the proposed Protective

Order.
DATED August 9, 2019

HOLLEY, DRIGGS, WALCH,
FINE, PUZEY, STEIN & THOMPSON

/s/ Michael R. Ayers

James W. Puzey, Esq. (NV Bar No. 5745)
Michael Ayers, Esq. (NV Bar No. 10851)
800 South Meadows Parkway, #800
Reno, Nevada 89521

Attorneys for High Sierra Holistics

 

 

DATED: August 9, 2019

AARON D. FORD (Attorney General)

/s/ David J. Pope

Steve Shevorski (Bar No. 8256)

Ketan D. Bhirud (Bar No. 10515)
Theresa M. Haar (Bar No. 12158)
David J. Pope (Bar No. 8617)

Robert E. Werbicky (Bar No. 6166)
Office of the Nevada Attorney General
555 E. Washington Avenue, Suite 3900
Las Vegas, Nevada 89101

Attorneys for State of Nevada, Department of
Taxation

 
oOo fo NH Dn HW F&F WD NH =

FINE PUZEY STEIN THOMPSON
Nw — — — — — — — _— — —
Qo \o - ) ~) oO Ww > w N —_ Oo

N
_

HOLLEY DRIGGS

WALCH

NHN NH NO NY NY NN WN
oN NON ON Se WY NY

ase 3:19-cv-00270-LRH-CBC Document 15 Filed 08/09/19 Page 4 of 14

 

PROTECTIVE AND INADVERTENT DISCLOSURE ORDER

Plaintiff, High Sierra Holistics (“Plaintiff”), and Defendant State of Nevada, Department

of Taxation of (“Defendant” individually, and collectively referred to as “the Parties” or singularly
as “a Party”), having agreed to the entry of a Protective and Inadvertent Disclosure Order pursuant

to Rule 26(c) of the Federal Rules of Civil Procedure and Federal Rules of Evidence 502(d), and

the Court being fully advised,
IT IS HEREBY ORDERED:

 

1. For the purposes of this Order, the following definitions shall apply:

a. Confidential Information: Generally, information subject to disclosure containing
personal information, financial information, trade secrets or other confidential research, including,
but not limited to, formulas, methods, or development plans, confidential business information
such as marketing plans, customer lists, financial information, sales figures, advertising
expenditures, pricing plans, and balance sheets, supplier identities, business plans, license
agreements, computer system processes/security or other information which could put the
producing person or entity at a competitive or financial disadvantage if the information became
known to the Receiving Party or other information reasonably believed to be confidential.
Information, the whole of which is publicly available, should not be designated as “Confidential”
or “Attorneys Eyes Only.”

b. CONFIDENTIAL Designation: Documents not previously disclosed to the public

should be designated “Confidential” when such documents contain confidential information that

 

may be reviewed by the Receiving Party, but must be protected against disclosure to third parties.

c. ATTORNEYS’ EYES ONLY Designation: Documents not previously disclosed to
the public should be designated “Attorneys’ Eyes Only” when such documents contain
confidential information that 1) may only be reviewed by counsel for the Receiving Party who, or
2) may only be reviewed by agreed upon named representatives of the Receiving Party and their
counsel and must be protected against disclosure to third parties.

d. The “Producing Party” is the Party that provides CONFIDENTIAL /
ATTORNEYS’ EYES ONLY Information.

 

 
—

Oo oOo NN BD UH Ff WY NY

10
11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00270-LRH-CBC Document 15 Filed 08/09/19 Page 5 of 14

€. The “Receiving Party” is a Party that receives CONFIDENTIAL / ATTORNEYS’
EYES ONLY Information.

f. An “Inadvertently Produced Document” is a document that a Party to this litigation
provides to the opposing Party in this case, but that should have been withheld by the Producing
Party, in whole or in part, based on a claim of privilege, work-product protection, confidentiality
or other restrictions on disclosure, and for which the Producing Party provides the notice required
in this Order.

2. When used in this Order, the word “document” means all written, recorded, or
electronically stored material of any kind, and copies thereof (whether identical or not identical)
including, but not limited to, interrogatory answers, production responses, requests to admit and
responses thereto, documents, as defined in the Federal Rules of Civil Procedure or in the
discovery requests in this action, or physical items produced by any Party or non-party in this
action whether pursuant to subpoena, court order, discovery requests, or by agreement, deposition
transcripts and exhibits, and any portions of any court papers which quote from or summarize any
of the foregoing.

3. Information produced by any party or non-party in this action may be designated
by the Producing Party(ies) as “Confidential” or “Attorneys Eyes Only.” Information designated
“Confidential” or “Attorneys Eyes Only” may be used only in connection with this litigation, and
not for any other purpose. Such information may not be disclosed to anyone except as provided in
this Order and the Parties shall exercise due care regarding storage, custody, and use.

4, The protections of this Order may be used by third parties that are called upon to
provide documents, information or testimony in this case by following the provisions of this Order.

5. Discoverable documents protected under this order and shall be designated as
CONFIDENTIAL or ATTORNEYS’ EYES ONLY and/or may be redacted. Relevant and
discoverable documents that are protected under this order and designated as CONFIDENTIAL or
ATTORNEYS’ EYES ONLY, and/or may be redacted, include items such as materials, policies
and procedures of the Parties, Parties’ internal reports, notes and logs, the Parties’ personal

financial and employee information maintained by the Parties, trade secret information, and may

5

 
 

oo fe N Dn HW ee OW NY =

NN NO NO NY N YN NO NO NO - F- fF FF Fe FeO Eel OOO hl
oN KN UH Fk WY Ne = Fo Oo Oo NHN HDHD HW F&F WY NY —| S&S

 

Case 3:19-cv-00270-LRH-CBC Document15 Filed 08/09/19 Page 6 of 14

include other documents as determined by the designating party not specifically addressed herein.
Nothing herein shall be construed as an agreement or requirement by the Parties to produce specific
types of documents, and the Parties specifically reserve their rights to challenge any request for
documents that may also contain Confidential Information.

6. Any Party producing documents or other materials in this action may designate
such materials and the information contained therein subject to this Order by typing or stamping
on the front of the document, or on the portion(s) of the document for which confidential treatment
is designated, “CONFIDENTIAL” or ‘ATTORNEYS’ EYES ONLY” if the Party has a reasonable
and good faith belief the material contains Confidential Information.

7. Any Confidential Information not reduced to documentary, tangible or physical
form or which cannot conveniently be designated in the manner set forth in paragraph 6, including
data contained in any electronic form, shall be designated CONFIDENTIAL or ATTORNEYS’
EYES ONLY by informing the Receiving Party in writing that all of the information is either
CONFIDENTIAL or ATTORNEYS’ EYES ONLY. If any Party produces Confidential
Information stored electronically, including but not limited to production of magnetic diskettes or
downloaded or uploaded files transferred by any method including electronic mail, then all of that
information retains itt CONFIDENTIAL or ATTORNEYS’ EYES ONLY nature regardless of
whether the information is manipulated or converted to any other media, including, but not limited
to, the creation of print-outs or other hard copies and conversations, or manipulation of data for
conversation or manipulation for processing by any other computer hardware or software.

8. In the instance of deposition testimony, the witness under deposition or his or her
counsel shall invoke the provisions of this Order in a timely manner and designate the level of
restriction. During the deposition, unauthorized persons shall be excluded from testimony
designated “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” as applicable under this Order.
The witness under deposition or his or her counsel shall have the right to designate or change the
level of restriction within a thirty (30) day period after the deposition. Any part of deposition
testimony in this case may be designated CONFIDENTIAL or ATTORNEYS’ EYES ONLY by
advising the reporter and all Parties of such fact, or by notifying the reporter and all Parties in

6

 
oOo C©& NH DB OO F&F WH NH —

Nw NO NO NH NHN NY NO NN NO | | | FF Fe Fe FeO hl hc
on KO NN ee WD Ne = OF CO Fe YN DH KH Ff WY NY | O&O

Case 3:19-cv-00270-LRH-CBC Document 15 Filed 08/09/19 Page 7 of 14

 

writing within thirty (30) days of the receipt of the transcript by the deponent or deponent’s
counsel. Deposition testimony marked CONFIDENTIAL or ATTORNEYS’ EYES ONLY shall
be given to no one other than people described in paragraphs 11 and 12. Any CONFIDENTIAL
or ATTORNEYS’ EYES ONLY testimony must be marked, treated, used and/or disclosed only
as provided in this Order.

9. If opposing counsel objects to the designation of certain information as
CONFIDENTIAL or ATTORNEYS’ EYES ONLY, or dispute concerning who may view such
information, he or she shall promptly inform the other Parties’ counsel in writing of the specific
grounds of objection. Counsel shall then, in good faith and on an informal basis, attempt to resolve
such dispute. If after such good faith attempt, counsel are unable to resolve their dispute, opposing
counsel may move for a disclosure order consistent with this order. Any motion for disclosure
shall be filed within fourteen (14) days of providing written notice of the objection, and the
information shall continue to have CONFIDENTIAL or ATTORNEYS’ EYES ONLY status from
the time it is produced until the ruling by the Court on the motion.

10. Nothing in this Order shall prevent any Party from objecting to discovery that it
believes is improper.

11... Any documents and/or other information designated as “CONFIDENTIAL,” as
well as any copies or excerpts thereof, or analyses or reports that pertain thereto, may be made
available only to:

a. Plaintiff and Defendant in this case, including officers, directors, employees, and
in-house attorneys of the Parties;

b. Counsel of record for the Parties to the case;

c. Attorneys, paralegals, secretaries and other personnel employed or retained by or
working under the supervision of counsel of record described in subparagraph 9(b) who are
assisting in this action;

d. Court reporters and videographers used to record deposition testimony in this case;

e. Experts specifically retained as consults or expert witnesses in connection with this
case, provided that the person signs a document in the form of Exhibit A attached hereto;

7

 
 

lease 3:19-cv-00270-LRH-CBC Document 15 Filed 08/09/19 Page 8 of 14

—

oOo feo NN BWn NH S&S BY N

— — om
no — &

 

mw NN N N NY N S| | ee Se ewe Se
Aa A & WH =|=— FC Ob0 eH DH & WwW

27
28 1

 

f. Any other person or entity as to whom counsel for the producer or provider of the
confidential information agreed in writing, or whom the Court directs, shall have access to such
information, provided that the person signs a document in the form of Exhibit A attached hereto,
stating that he or she has read and understands this Order and agrees to be bound by its terms,
before seeing CONFIDENTIAL documents; and

g. The Court of Court personnel under seal subject to the limitations of paragraph 14.

12. Documents and/or other information designated “Attorneys Eyes Only,” as well as
any copies or excerpts thereof, or analyses or reports which pertain thereto, may be made available
only to:

a. Attorneys of record for the Receiving Party, and their employees and other
attorneys and/or employees of their firms directly involved in the matter, except for any persons
with a present ownership or other financial interest in one or more Parties or in the outcome of this
litigation;

b. Judges, the Court and jury, law clerks and other clerical personnel of the Court
before which this action is pending, under seal subject to the limitations of paragraph 14;

c. Independent experts not associated directly or indirectly with a party whom the
Receiving Party identifies to the Producing Party at least ten (10) days prior to disclosure. Such
independent experts must sign a document in the form of Exhibit A, stating that he or she has read
and understands this Order and agrees to be bound by its terms, before seeing ATTORNEYS’
EYES ONLY documents. No such entity or person may be a former or present employee of, or
have had or currently have any ownership interest in any of the Parties to this action. If the
producing party has any objection to the proposed independent expert, it shall so notify the
receiving party within the ten (10) day period. The Parties shall attempt to resolve any differences
concerning such independent experts, but if they are unable to do so, the Receiving Party may seek
relief from the Court as provided in paragraph 9 above. No disclosure of the information shall be
made to the proposed independent expert until after the Court has ruled upon the issue.

d. Except as provided herein, deponents at their depositions shall not be given access
to confidential information designated “Attorneys Eyes Only” by any party or third party, other

8

 
oOo © NN HD AW F&F WY NO —

No wo NY NO NH NH DN NO NO —- | | | FPF FPF Fe Fe - =
oN BAO NN ke BD! Ne — Oo OBO oOo KN HK HW SF YD NY —- &

lease 3:19-cv-00270-LRH-CBC Document 15 Filed 08/09/19 Page 9 of 14

i

 

than the Party who has made the designation. In the event a Party intends to provide “Attorneys
Eyes Only” documents to a deponent during a deposition and such deponent otherwise does not
have access to such documents, the Party shall give a ten (10) day notice to counsel of the
Designating Party. If there is no objection, the deponent shall comply with paragraph 13 below
and be allowed to review such documents. If the Designating Party objects to the disclosure, the
Receiving Party may seek relief from the Court as provided in paragraph 9 above.

13. Each person permitted by this Order to have access to Confidential Information,
other than the Parties’ counsel, shall, prior to being given such access, be provided with a copy of
this Order for review. Upon receiving this Order, each person shall sign a statement in the form of
Exhibit A hereto indicating that he or she has read the order and agrees to comply with its terms.

14. Nothing in this order shall be construed as automatically permitting a Party to file
under seal. The Party seeking leave of Court shall show “compelling reasons” (dispositive motion)
or “good cause” (non-dispositive motion) for filing under seal. See Kamakana v. City & Cnty of
Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006). Additionally, such Party seeking to file under
seal shall, within the applicable deadline, file a redacted, unsealed version of any motion, response
or reply if such Party is waiting for a ruling from the Court on filing an unredacted, sealed version
of the same document.

15. | Nothing contained in this Order shall preclude a Party from using its own
CONFIDENTIAL or ATTORNEYS’ EYES ONLY material in any manner it sees fit, or from
revealing such CONFIDENTIAL or ATTORNEYS’ EYES ONLY material to whomever it
chooses, without prior consent of any other Party or of this Court.

16. The Parties cannot use, file or disclose any CONFIDENTIAL or ATTORNEYS’
EYES ONLY material in any pretrial court proceeding that is open to persons not authorized to
have access to such CONFIDENTIAL or ATTORNEYS’ EYES ONLY material under the terms
of this Order. In the event that a Party wishes to use any CONFIDENTIAL or ATTORNEYS’
EYES ONLY material in any pretrial court proceeding, affidavit, brief, memorandum of law, or
other papers filed in Court in this litigation, it shall, in accordance with Local Rule IA 10-4 and
10-5, file a motion with the Court seeking leave to file the CONFIDENTIAL or ATTORNEYS’

9

 
oo fe NBO NH fF Ye NY =

Nw NY NY NY N NH NN NN NO | FTF FF Fe Fe Fe FeeOUlSeSlhlEDhlUS
ao ND A A fk WwW NH = FD O60 Oo NH DH F&F Ww NH - OS

 

 

ase 3:19-cv-00270-LRH-CBC Document 15 Filed 08/09/19 Page 10 of 14

EYES ONLY material under seal.

17. Upon request of the Producing Party and within sixty (60) days after the final
disposition of all aspects of this case by settlement, judgment, or expiration of time to appeal, all
documents designated CONFIDENTIAL or ATTORNEYS’ EYES ONLY, including any
reproductions of such documents, must be destroyed or returned to the producing Party or its
counsel. At the Producing Party’s request, if the documents are destroyed, the Party who has
destroyed the documents must furnish an affidavit attesting to same.

18. Nothing in this Order shall be construed to require the production of any document
or ESI that a Party contends is protected from disclosure by the attorney-client privilege and/or the
work product doctrine.

19. Pursuant to the agreement of the Parties under Federal Rules of Evidence 502(e)
and by Order of this Court under Federal Rules of Evidence 502(d), no disclosure, production, or
exchange of documents or information in this case shall constitute a waiver of any applicable
attorney-client privilege or of any applicable work product protection in this or any other federal
or state proceeding. This Order applies to any documents or ESI disclosed, exchanged, produced,
or discussed-whether intentionally or inadvertently-among the Parties, their counsel and/or any
agents (such as vendors and experts) in the course of this litigation.

20. This Order applies regardless of whether the Documents or ESI describe or relate
to actions taken in this litigation, or in prior or separate litigations.

21. Upon learning of any Inadvertently Produced Documents, the Producing Party shall
promptly give all counsel of record notice of the inadvertent production. The notice shall identify
the document, the portions of the document that were inadvertently produced, and the first date
the document was produced. If the Party that produced a document claims that only a portion of
the Inadvertently Produced Document was inadvertently produced, the Party shall provide with
the notice of inadvertent production a new copy of the document with the allegedly privileged
portions redacted.

22. Upon receiving notice of an Inadvertently Produced Document, or upon
determining that a document received is known to be privileged, the Receiving Party must

10

 
—

wb NY NY NH N NY NY NN NON | | F-| Ft Fe Fe OPES Olhl Se hhc
oN fH AN ks BOY NR S$ OO ON KN HW SF OW NY S| OS

oo oN DBD TN Fe WY NY

Pase 3:19-cv-00270-LRH-CBC Document15 Filed 08/09/19 Page 11 of 14

promptly return, sequester or destroy the specified information and any copies it has, and shall
destroy any notes that reproduce, copy or otherwise disclose the substance of the privileged
information. The Receiving Party may not use or disclose the information until the claim is
resolved. If the Receiving Party disclosed the information before being notified, it must take
reasonable steps to retrieve and prevent further use or distribution of such information until the
claim is resolved.

23. A Party receiving documents produced by another Party is under a good faith
obligation to promptly alert the Producing Party if a document appears on its face or in light of
facts known to the Receiving Party to be privileged.

24. To the extent that any Party obtains any information, documents or communications

through Inadvertently Produced Documents, such information, documents and communications

 

shall not be filed or presented for admission into evidence or sought in discovery by that Party in
any action.

25. If the Receiving Party challenges a claim that a Inadvertently Produced Document
is properly privileged, the Receiving Party may in connection with a good faith challenge, make
reference to the contents of the document in any paper submitted to the Court, so long as such
filing is made under seal. If requested by the Receiving Party, the Producing Party shall provide

such Inadvertently Produced Documents to the Court for in-camera review.

11

 

 
oOo Oo NIN DR On fF WD NO —

Nb NH NY NB NO NN NY NN NO -—| | F| FSF Fe Fe SOO Se hl
oN KO NW ek WwW NY |= Oo Oo ON DH UH FF Ww Nn —- &

base 3:19-cv-00270-LRH-CBC Document15 Filed 08/09/19 Page 12 of 14

 

26. If the Court sustains the claim that an Inadvertently Produced Document is properly
a Produced Privileged Document, the Receiving Party shall, within two (2) days of the Court’s
order, return the Inadvertently Produced Document and any copies it has and destroy any notes
relating to the Produced Privileged Document and advise the Producing Party in writing of the
destruction.

IT IS SO ORDERED:

 

NITED STATES MAGISTRATE JUDGE

Dated: GL / ZO1VF

12

 
—

oo me N Do DW Se WY NY

a
nA & WD NHN —| S&S

 

Nb NYO NY NY NY NY NY NY FTF FF -
“NY DH vn & W NHN —-— SF 6b CO I DH

28 |

 

Case 3:19-cv-00270-LRH-CBC Document 15 Filed 08/09/19 Page 13 of 14

EXHIBIT A

1. I, , residing at , have read the
foregoing Protective Order (the “Order”) in the case captioned High Sierra Holistics, LLC. v. The
State of Nevada, Department of Taxation, Does 1-10 and Roe Corporations 1-10; Court No. 3:19-
CV-00271-MMD-CBC (the “Action”). I agree to be bound by its terms with respect to any
documents designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” there under that
are furnished to me as set forth in the Order.

2. I further agree: (a) not to disclose to anyone any documents, or any information
contained in documents, designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”
other than as set forth in the Order; and (b) not to make any copies of any documents designated
as “CONFIDENTIAL” or ‘ATTORNEYS’ EYES ONLY” except in accordance with the Order.

3. I hereby consent to the jurisdiction of the United States District Court for the
District of Nevada with regard to any proceedings to enforce the terms of the Order against me.

4. I hereby agree that any documents designated as “CONFIDENTIAL” or
“ATTORNEYS’ EYES ONLY” that are furnished to me will be used by me only for the purposes
of the Action, and for no other purpose, and will not be used by me in any business affairs of my
employer or of my own; nor will the information contained therein be shared or otherwise imparted
by me to any other person. At the conclusion of the action, I agree that all documents designed
“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” in my possession or control, including
any reproductions of such documents, must be returned to the producing Party or its counsel and
that all summaries of such material and all memoranda, pleadings or other documents containing

such material shall be destroyed.

 

 

Date Signature

13

 
 

> Ww WN

oo eH KN HN WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ase 3:19-cv-00270-LRH-CBC Document 15 Filed 08/09/19 Page 14 of 14

CERTIFICATE OF SERVICE
I hereby certify that on the 20th day of June, 2019, I served a copy of the foregoing upon
the party below via electronic service through the United States District Court for the District of
Nevada’s ECF system:

AARON D. FORD (Attorney General)
STEVE SHEVORSKI (Bar No. 8256)
KETAN D. BHIRUD (Bar No. 10515)
THERESA M. HAAR (Bar No. 12158)
DAVID J. POPE (Bar No. 8617)
ROBERT E. WERBICKY (Bar No. 6166)
Office of the Nevada Attorney General
555 E. Washington Avenue, Suite 3900
Las Vegas, Nevada 89101
sshevorski@ag.nv.gov

kbhriud NV.ZOV

thaar@ag.nv.gov

dpope@ag.nv.gov
rwerbickey@ag.nv.gov

Attorneys for Defendants

By: _/s/ Susan Matejko
An Employee of Holley Driggs Walch Fine, Puzey,
Stein & Thompson

14

 
